STATE OF MICHIGAN

                            COURT OF APPEALS



BRENDAN BOMAN,                                                      UNPUBLISHED
                                                                    June 26, 2018
               Plaintiff-Appellant,

v                                                                   No. 338458
                                                                    Kent Circuit Court
CATHOLIC DIOCESE OF GRAND RAPIDS,                                   LC No. 15-010779-NO
doing business as GRAND RAPIDS
SECONDARY SCHOOL, TOM MAJ, GREG
DEJA, and KYLE SHELTON,

               Defendants-Appellees,

and

ABIGAIL SIMON,

               Defendant.


Before: MURRAY, C.J., and HOEKSTRA and GADOLA, JJ.

PER CURIAM.

        Plaintiff appeals by leave granted1 the trial court’s opinion and order granting the motion
for summary disposition filed by defendants2 the Catholic Diocese of Grand Rapids, doing
business as Grand Rapids Catholic Secondary School, Tom Maj, Greg Deja, and Kyle Shelton.
For the reasons stated herein, we affirm.

                         I. MATERIAL FACTS AND PROCEEDINGS

      The Diocese operates Catholic Central High School and West Catholic High School in
Grand Rapids. After she interviewed with Maj, the former president of Grand Rapids Catholic


1
  Boman v Catholic Diocese of Grand Rapids, unpublished order of the Court of Appeals,
entered November 1, 2017 (Docket No. 338458).
2
  Abigail Simon was dismissed from the lower court action without prejudice and is not a party
to this appeal.


                                                -1-
Secondary Schools, the Diocese hired Abigail Simon to work at both schools as a tutor and
academic advisor for the 2012-2013 school year.3 Plaintiff, a 15-year-old at the time, was one of
the Catholic Central students she tutored. In February 2013, plaintiff and Simon began a sexual
relationship, which included trips outside the state of Michigan.

        On April 25, 2013, plaintiff’s mother discovered explicit photographs of Simon on
plaintiff’s cell phone. She immediately showed the phone to Joel Passinault, a Catholic Central
employee and family friend. Passinault, in turn, contacted the Diocese, which itself reported the
abuse to law enforcement. The next day, the Diocese terminated Simon’s employment, and she
was ultimately convicted of three counts of first-degree criminal sexual conduct and one count of
accosting a child for immoral purposes.

       The record demonstrates that Diocese employees had various concerns about Simon’s
behavior throughout the 2012-2013 school year. Cynthia Kneibel, the principal at West
Catholic,4 testified at Simon’s criminal trial that Simon, who monitored study hall at the school,
had classroom management and personal space issues with male students. Tony Fischer, dean of
students at West Catholic, noticed similar behavior. Specifically, Fischer testified at his
deposition that students “would get too close to her personal space[.]” Finally, Christopher
Abid, an assistant football coach and associate athletic director at West Catholic during the 2012-
2013 school year, testified that Simon acted too friendly toward male students, and that he
believed he would have been fired if he acted the same way toward female students.

        The concerns by faculty members at West Catholic intensified in February 2013, when
Abid, Fischer, and Kneibel all noticed Simon failing to respect personal space boundaries and
sitting alone with a male student at the school’s Ash Wednesday mass. In response to the
behavior, Abid spoke with the West Catholic student involved, and drafted a memorandum
summarizing the conversation. According to Abid, he suggested the student distance himself
from Simon to avoid any accusation of impropriety. Further, he stated in the memorandum that
Simon was too friendly toward male students, and “could be a danger” to students. Kneibel also
spoke with Simon about what she observed at the mass, indicating in a memorandum regarding
the conversation, that she told Simon to keep her interactions with students professional but
reassured Simon that she did not believe the concerning behavior was sexual in nature.

        With regard to Simon’s behavior at Catholic Central, a former hockey teammate and
classmate of plaintiff’s testified that Simon would hug plaintiff in the school hallways in between
classes, and that the two openly acted like boyfriend and girlfriend. Further, according to this
former teammate, three Catholic Central football coaches, including Shelton, knew Simon and
plaintiff were carrying on a sexual relationship. Additionally, at a mass held in April 2013 for
plaintiff’s sister who was gravely ill at the time, Deja, Catholic Central’s principal, observed


3
  All Diocese employees having regular contact with students must complete sexual abuse
training entitled Protecting God’s Children. Simon completed the training on September 20,
2012.
4
    Plaintiff attended Catholic Central, not West Catholic.


                                                  -2-
plaintiff sitting with Simon rather than with his family, which Deja said he found odd. However,
Deja testified that the incident did not lead him to believe Simon was sexually abusing plaintiff.

        Plaintiff filed suit against defendants and Simon on November 20, 2015, alleging claims
of direct negligence and vicarious liability for the abuse Simon perpetrated against him. In
response, defendants filed a motion for summary disposition pursuant to MCR 2.116(C)(10),
requesting dismissal of plaintiff’s claims against them. In so doing, defendants asserted that Maj
owed no duty in loco parentis to plaintiff because his employment with the Diocese ended in
January 2013, before the sexual abuse began, Deja and Shelton owed no duty because Simon’s
abuse was not foreseeable and occurred off school property, and any negligence on the part of
the individual defendants did not proximately cause the abuse. With regard to plaintiff’s claims
of vicarious liability, defendants argued that the Diocese could not be liable for Simon’s abuse
because it had no constructive or actual knowledge of prior similar conduct by Simon, or of any
propensity on her part to sexually abuse minors. Finally, respecting plaintiff’s claim that
defendants failed to report Simon’s abuse pursuant to MCL 722.623, the mandatory reporting
provision of the Child Protection Law, MCL 722.621 et seq., defendants contended again that
Maj did not work for the Diocese at the time of the abuse, and that neither Shelton nor Deja had
reasonable cause to suspect the abuse.

        Ultimately, the trial court granted defendants’ motion, dismissing all of plaintiff’s claims
pursuant to MCR 2.116(C)(10). In so doing, the court held that: (1) the Diocese could not be
held liable for Simon’s abuse because it had no actual or constructive knowledge of the abuse,
and Simon’s acts were not reasonably foreseeable – she had no criminal record, the behavior
complaints at West Catholic concerned personal space boundaries, and no school staff member
bore witness to the abuse; (2) plaintiff’s direct negligence claims failed because he provided no
legal support for his assertion that the duty in loco parentis to protect students extended to
entities like the Diocese, school administrators like Maj and Deja, or non-teacher staff like
Shelton, and defendants owed plaintiff no duty to prevent Simon’s unforeseeable acts; and (3)
plaintiff’s CPL claims failed because neither Maj nor Shelton were mandatory reporters under
the statute, plaintiff did not establish that Deja should have reasonably expected the abuse, and
the CPL only creates a private right of action for the identified abused child.5

                                            II. ANALYSIS

        We review a trial court’s decision regarding a motion for summary disposition de novo.
Manzo v Petrella, 261 Mich. App. 705, 711; 683 NW2d 699 (2004). A court may grant a motion
for summary disposition pursuant to MCR 2.116(C)(10) if “there is no genuine issue as to any
material fact, and the moving party is entitled to judgment or partial judgment as a matter of
law.” MCR 2.116(C)(10). “[A] genuine issue of material fact exists when, viewing the evidence
in a light most favorable to the nonmoving party, the ‘record which might be developed . . .
would leave open an issue upon which reasonable minds might differ.’ ” Debano-Griffin v Lake
Co, 493 Mich. 167, 175; 828 NW2d 634 (2013) (quotation marks and citations omitted). To
make the determination, we must consider “ ‘the pleadings, admissions, affidavits, and other


5
    Plaintiff filed a motion for reconsideration, which the trial court denied on January 24, 2017.


                                                  -3-
relevant documentary evidence of record . . . .’ ” Maple Grove Twp v Misteguay Creek
Intercounty Drain Bd, 298 Mich. App. 200, 206-207; 828 NW2d 459 (2012), quoting Walsh v
Taylor, 263 Mich. App. 618, 621; 689 NW2d 506 (2004). If the moving party adequately
supports its motion, “an adverse party may not rest upon the mere allegations or denials of his or
her pleading, but must, by affidavits or as otherwise provided in this rule, set forth specific facts
showing that there is a genuine issue for trial.” MCR 2.116(G)(4).

                                  A. VICARIOUS LIABILITY

        Plaintiff first argues that the trial court erred when it rejected his claims against the
Diocese under a theory of vicarious liability because Diocese employees had constructive
knowledge of Simon’s propensity to commit abuse, and actual knowledge of the abuse. The
general rule of respondeat superior “is that an employer is not liable for the torts intentionally or
recklessly committed by an employee when those torts are beyond the scope of the employer’s
business.” Zsigo v Hurley Med Ctr, 475 Mich. 215, 221; 716 NW2d 220 (2006). However, an
exception exists “if the employer knew or should have known of [the] employee’s propensities
and criminal record before that employee committed an intentional tort.” Hamed v Wayne Co,
490 Mich. 1, 12; 803 NW2d 237 (2011) (quotation marks and citations omitted; alteration in
original). “This inquiry involves an analysis of whether an employer had (1) actual or
constructive knowledge of prior similar conduct and (2) actual or constructive knowledge of the
employee’s propensity to act in accordance with that conduct.” Id. In other words, “an
employer’s liability for the criminal acts of its employees is limited to those acts it can
reasonably foresee or reasonably should have foreseen.” Id. at 13.

        In Brown v Brown, 478 Mich. 545; 739 NW2d 313 (2007), where a security guard sued
her employer6 after being raped by a fellow employee who had previously made sexually explicit
comments to her, id. at 547, the Supreme Court held “that where an employee has no prior
criminal record or history of violent behavior indicating a propensity to rape, an employer is not
liable solely on the basis of the employee’s lewd comments for a rape perpetrated by that
employee if those comments failed to convey an unmistakable, particularized threat of rape,” id.
at 547-548. In so doing, it reasoned:

       [A]n employer can assume that its employees will obey our criminal laws.
       Therefore, it cannot reasonably anticipate that an employee’s lewd, tasteless
       comments are an inevitable prelude to rape if those comments did not clearly and
       unmistakably threaten particular criminal activity that would have put a
       reasonable employer on notice of an imminent risk of harm to a specific victim.
       Comments of a sexual nature do not inexorably lead to criminal sexual conduct
       any more than an exasperated, angry comment inexorably results in a violent
       criminal assault. [Id. at 555.]


6
 The plaintiff in Brown originally brought her action on the basis of both vicarious liability and
negligent failure to prevent rape, but only challenged on appeal the trial court’s dismissal of her
negligence claim. Brown, 478 Mich. at 550 n 6. Thus, the Supreme Court decided the case based
on negligence rather than the theory of vicarious liability.


                                                -4-
        Consistent with the caselaw outlined above, the trial court did not err when it dismissed
plaintiff’s vicarious liability claim.7 First, there is no evidence in the record that Simon had ever
sexually abused a minor prior to plaintiff. The Diocese conducted a criminal background check
prior to Simon’s employment, which revealed no previous criminal activity, and although
plaintiff appears to question this background check, he presents nothing which shows any
criminal history. Second, plaintiff’s argument that from Simon’s behavior throughout the school
year, the Diocese should have known of Simon’s propensity to abuse students, fails as a matter
of law. Admittedly, plaintiff presented extensive evidence that Simon had personal space and
classroom management issues that raised concerns for West Catholic employees. Abid even
wrote, in his memorandum outlining the discussion he had with the West Catholic student sitting
by Simon at an Ash Wednesday mass, that he believed Simon could be a danger to students.
However, Kneibel spoke with Simon about her behavior, and Kneibel’s memorandum of the
conversation indicated that she reassured Simon no one believed Simon’s actions were sexual in
nature. Further, as with the employee’s sexual comments in Brown, Simon’s personal space and
professionalism issues failed to convey an unmistakable propensity to sexually abuse minors,
and cannot be considered an inevitable prelude to criminal sexual conduct. Brown, 478 Mich. at
547-548, 555. Thus, we hold that plaintiff failed to establish a genuine issue of material fact that
the Diocese had constructive knowledge of Simon’s propensity to sexually abuse minors.8

         Moreover, plaintiff failed to establish a genuine issue of material fact that Diocese
employees had actual knowledge of the sexual abuse. Plaintiff first points to the testimony of his
former teammate and classmate that football coaches John VandenBerg, Blake Smolen, and
Shelton all knew that he and Simon were engaged in a sexual relationship. However, neither
VandenBerg nor Smolen worked at Catholic Central during the relationship, and this former
classmate said he believed Shelton knew because Shelton told Simon he was hearing things and
needed to watch herself. But Shelton acknowledged telling Simon that he heard people were
saying “weird things” about her and plaintiff, and testified that he did not think this meant that
Simon and plaintiff were having sex. Plaintiff also cites the testimony of John Leroy Boman,
plaintiff’s father, that Deja told him after the sexual abuse was discovered by plaintiff’s mother
that he suspected something had been going on, but did nothing to stop it. However, Boman
testified that Deja never specifically explained his comment to mean that he believed plaintiff
and Simon had been carrying on a sexual relationship, nor is it obvious from the comment itself
that Deja believed Simon had been sexually abusing plaintiff. And further, when asked if he
believed anyone at Catholic Central had reason to suspect a sexual relationship before plaintiff’s


7
  Although generally, “[w]hether the risk of harm from third-party criminal activity is
foreseeable in a particular case is a question of fact for the jury,” Holland v Liedel, 197 Mich
App 60, 63; 494 NW2d 772 (1992), plaintiff failed to demonstrate that the Diocese had actual or
constructive knowledge that Simon previously committed sexual abuse, or had a propensity to do
so.
8
  In support of his vicarious liability claim, plaintiff cites to prosecutor Helen Brinkman’s
testimony about the common behaviors exhibited by sexual predators. However, the standard for
imposing liability against an employer is what a reasonable employer, not an expert, knew or
should have known. See Brown, 478 Mich. at 555.


                                                -5-
mother discovered the pictures on the cell phone, Boman said, “Not that I know of.” From the
record, we conclude that no genuine issue of material fact exists regarding the Diocese’s actual
knowledge of the abuse or Simon’s propensity to sexually abuse minors. Thus, the trial court did
not err when it held that the Diocese was not vicariously liable for Simon’s sexual abuse of
plaintiff.

                                        B. NEGLIGENCE

        Next, plaintiff argues that the trial court erred when it held that there were no genuine
issues of material fact regarding whether defendants could be held liable for their own negligent
acts, because the Diocese assumed the duty to properly train its employees regarding sexual
abuse, and defendants owed plaintiff a duty in loco parentis to protect him from Simon’s sexual
abuse, but breached that duty by failing to recognize Simon’s grooming behaviors. In other
words, plaintiff asserts both that defendants had a duty to protect him from Simon’s sexual abuse
because he and defendants had a special relationship, and that because the sexual abuse occurred,
the Diocese was negligent in hiring Simon and in training its employees to identify and report
sexual abuse.

        “Whether a defendant owes a particular plaintiff a duty is a question of law that this
Court reviews de novo.” Bailey v Schaaf, 494 Mich. 595, 603; 835 NW2d 413 (2013). In
contrast to the doctrine of vicarious liability, an employer may be held directly liable for their
own “negligence in hiring, training, and supervising their employees.” Zsigo, 475 Mich. at 227.
Additionally, although there is generally no duty in tort9 to protect against the criminal acts of a
third person, such a duty may arise where there exists a special relationship between the plaintiff
and the defendant. Babula v Robertson, 212 Mich. App. 45, 49; 536 NW2d 834 (1995).

        This Court and the Michigan Supreme Court have held that a teacher stands in loco
parentis to his or her students, Gaincott v Davis, 281 Mich. 515, 518; 275 N.W. 229 (1937); Cook
v Bennett, 94 Mich. App. 93, 98; 288 NW2d 609 (1979) (reasoning that “[a] teacher owes a duty
to exercise reasonable care over students in his or her charge”), thus creating a special
relationship between teacher and student. But plaintiff has failed to cite any published authority
extending the duty to act in loco parentis to an institution like the Diocese, administrators like
Maj and Deja, or coaches like Shelton. Absent any controlling law on the issue, plaintiff’s claim
fails.

        Regardless, even assuming the duty extends to defendants, the trial court did not err when
it dismissed plaintiff’s direct negligence claims (under either theory – the doctrine of in loco
parentis or negligent hiring and training) because, for all of the reasons provided above, plaintiff
failed to establish a genuine issue of material fact that Simon’s actions were reasonably
foreseeable to the Diocese or its employees. The existence of a duty depends in part on the



9
 The existence of a legal duty is essential to any negligence claim. Loweke v Ann Arbor Ceiling
& Partition Co, LLC, 489 Mich. 157, 162; 809 NW2d 553 (2011). Thus, if no duty exists, the
defendant is entitled to judgment as a matter of law.


                                                -6-
foreseeability of harm. See Babula, 212 Mich. App. at 49; Brown, 478 Mich. at 553.10 As
Simon’s sexual abuse was not reasonably foreseeable from her conduct throughout the 2012-
2013 school year, defendants neither owed nor breached any duty to protect plaintiff from her
actions.

                                C. CHILD PROTECTION LAW

        Finally, plaintiff asserts that the trial court erred when it granted summary disposition of
plaintiff’s mandatory reporting claim because Abid, Kneibel, Deja, and Shelton all either knew
about or suspected Simon’s abuse of plaintiff, and never complied with the obligation to report
the abuse pursuant to MCL 722.623. We review the grant of summary disposition, as well as
statutory construction, de novo. Manzo, 261 Mich. App. at 711.

       MCL 722.623(1)(a) requires certain individuals, including school administrators,
counselors, and teachers, who have “reasonable cause to suspect child abuse” to report that
abuse. One who fails to report suspected abuse, as required by the statute, is “civilly liable for
the damages proximately caused by the failure.” MCL 722.633(1); Marcelletti v Bathani, 198
Mich. App. 655, 659; 500 NW2d 124 (1993).

        Plaintiff makes no mention in his brief on appeal of Maj, who left Catholic Central before
the sexual abuse began, or the vicarious liability of the Diocese, thus abandoning any arguments
related to these parties. See Berger v Berger, 277 Mich. App. 700, 712; 747 NW2d 336 (2008).
Further, plaintiff’s assertion that Abid and Kneibel are civilly liable for not reporting the
potential abuse of a student at West Catholic must fail.11 Although the evidence suggests that
Simon behaved inappropriately with students at West Catholic, including a particular student
during Ash Wednesday mass, there is no evidence in the record that she abused any student other
than plaintiff, or that Abid or Kneibel knew of that abuse. And even if Simon had abused a
student at West Catholic, plaintiff cannot assert any failure to report claims on that student’s
behalf, as “the Legislature intended that liability under the [Child Protection Law] be limited to
claims for damages by the identified abused child about whom no report was made[.]”
Marcelletti, 198 Mich. App. at 659. In other words, “Michigan’s child abuse reporting statute
creates a private right of action only in an identified abused child.” Id. at 661.

       Finally, despite plaintiff’s assertions to the contrary, as discussed thoroughly above, there
is no genuine issue of material fact that either Shelton12 or Deja had actual knowledge of


10
   This outcome is again consistent with the decision in Brown, where the Supreme Court
reasoned that an employer could not be held liable for the rape committed by its employee
because rape was not a foreseeable result of that employee’s sexually offensive speech. Brown,
478 Mich. at 547-548, 554-555.
11
  We note that plaintiff failed to list Abid or Kneibel as defendants in his complaint or first
amended complaint.
12
  The CPL does not define “teacher,” and plaintiff makes no argument that Shelton, who was a
football coach and study hall and lunchroom monitor at Catholic Central during the 2012-2013


                                                -7-
Simon’s abuse, or that Simon’s actions were reasonably foreseeable. As such, they had no
reasonable cause to suspect Simon’s sexual abuse of plaintiff and, thus, no responsibility to
report that abuse.

       Affirmed.



                                                         /s/ Christopher M. Murray
                                                         /s/ Joel P. Hoekstra
                                                         /s/ Michael F. Gadola




school year, should be considered a teacher for purposes of the statute’s mandatory reporting
requirements. Thus, it is not clear that Shelton was mandated to report any abuse he may have
reasonably suspected.


                                             -8-